SUGARMAN, District Judge.
By order of Judge Irving R. Kaufman, dated October 14, 1952, D.C., 13 F.R.D. 109, plaintiff was directed to “ * * * serve * *' * an Amended Complaint separately stating in separate counts his alleged causes of action, if any * * *”and to “strictly comply with Rule 8(e) (1) of the Federal Rules of Civil Procedure in that each averment of the new pleading should be simple, concise and direct
On October 21, 1952, an amended complaint was filed by plaintiff.
Defendants, American Society of Composers, Authors & Publishers, Shapiro Bernstein & Co. and Santly-Joy, Incorporated (Motion No. 31), Dutchess Music Corporation (Motion No. 11), Main Street Songs, Inc. (Motion No. 32), Music Publishers Protective Association, Inc. (Motion No. 37) and Edwin H. Morris & Company, Inc. (Motion No. 70) now move “for an order dismissing the complaint herein on the ground that it fails to comply with Rule 8(e) of the Federal Rules”, or for relief in the alternative.
A reading of the amended complaint discloses that it utterly fails to comply with Judge Kaufman’s order that it be simple, concise and direct, as is required by Rule 8(e) (1).
No purpose would be served by again setting forth the history of this protracted litigation as that has been fully done in the opinion of Judge Irving R. Kaufman, dated September 30, 1952, wherein he directed the service of the amended complaint now under attack.
Full opportunity has been given plaintiff to set forth his claims, whatever they may be. He has ignored the court’s offer to supply, or its advice that he retain competent counsel.
The time has come when this court must assert its indisposition to be further imposed upon by this plaintiff’s refusal to retain or accept competent counsel.
The motions to dismiss the complaint for failure to comply with F.R.Civ.P. rule 8(e), 28 U.S.C. are granted with prejudice and without leave to plead over.
In view of the foregoing, defendants’ American Society of Composers, Authors & Publishers, Shapiro Bernstein & Co. and Santly-Joy, Incorporated, supplemental prayer for summary judgment is not passed upon.
Settle order.